IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


BARBARA B. VIRANY,                        : No. 378 WAL 2017
                                          :
                    Respondent            :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
LESLIE R. VIRANY,                         :
                                          :
                    Petitioner            :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of April, 2018, the Petition for Allowance of Appeal is

DENIED.